Case 1:20-cr-00295-VEC Document 26 Filed 07/08/20 Page 1 of 5
                                      USDC SDNY
                                      DOCUMENT
                                      ELECTRONICALLY FILED
                                      DOC #:
                                      DATE FILED: 7/8/2020
Case 1:20-cr-00295-VEC Document 26 Filed 07/08/20 Page 2 of 5
Case 1:20-cr-00295-VEC Document 26 Filed 07/08/20 Page 3 of 5
Case 1:20-cr-00295-VEC Document 26 Filed 07/08/20 Page 4 of 5
Case 1:20-cr-00295-VEC Document 26 Filed 07/08/20 Page 5 of 5




July 8
